Citation Nr: 0534168	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  05-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder and 
right arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from March 1952 
to February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision which denied service 
connection for a right shoulder and right arm disability.  


FINDING OF FACT

In a letter dated in November 2005, prior to the promulgation 
of a decision in the appeal, the veteran withdrew all issues 
currently in appellate status.


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's appeal as to 
all issues currently in appellate status have been met.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).

In a letter from the veteran's representative, dated in 
November 2005, it was noted that, "This Korean War era 
veteran, by phone conversation of November 30, 2005, has 
informed The American Legion that he wants to withdraw his 
appeal for service connection for the condition of the right 
shoulder and arm.  Unfortunately, his Service Medical Records 
and relevant medical records needed to substantiate his claim 
are no longer extant and he acknowledges that without this 
evidence his case is futile.  C.F.R. § 20.204 Rule 204 allows 
appellant's authorized representative to withdraw an appeal.  
On behalf of the veteran, this letter serves as a written 
request to withdraw his appeal."  The Board finds that this 
statement qualifies as a valid withdrawal of the issues on 
appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal in its 
entirety, there remains no allegation of error of fact or law 
for appellate consideration.  Therefore, the Board does not 
have jurisdiction to review the appeal, and the appeal is 
dismissed.


ORDER

The appeal as to all issues currently in appellate status is 
dismissed.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


